Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 1 of 21 PageID #: 565




                             EXHIBIT A
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 2 of 21 PageID #: 566


                     A NATIONAL LAW FIRM


     5/9/2018


     SENT VIA FIRST-CLASS MATL


     RE: RM Media. Ltd, - v. Meyer, Suozzi, English & Klein, P.C. - Our Case No.
     509950

     Dear Sir or Madam:

     Higbee & Associates has been retained to represent RM Media, Ltd. in regards to
     Meyer, Suozzi, English & Klein, P.C. copyright infringement under Title 17 of the
     United State Code.

     Meyer, Suozzi, English & Klein, P.C. engaged in copyright infringement when it
     posted our client’s copyrighted image on its website without a valid licensing
     agreement. We have attempted to settle this matter to no avail, Please see the enclosed
     Complaint and Exhibits for further information.

     Our client is entitled to recover Statutory damages of up to $150,000 for each
     infringement and may also recover attorney fees and court costs. See 17 U.S.C. §§
     504 & 505.

    In an effort to keep costs down, our client is willing to accept a firm settlement of
    $5,280 to resolve this matter amicably and avoid litigation. This offer will be open for
    fifteen (15) days from the date of this letter, after which our client has instructed us to
    file the enclosed Complaint and seek damages to the full extent of the law.

    If you have questions you may contact us at (714) 617-8350 or (800) 716-1245,


    Sincerely,


    Mathew K. Higbee, Esq.
    Attorney at Law
    infringements@higbeeassociates.com

    Enclosure(s)




            'l| 1504 Eirookhollovv Dr, Suite 112, Santa Ana, CA 92705
       (800) 716'1245 Fax (714) 597-6559 Web higbeeassociates.com/infririgements
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 3 of 21 PageID #: 567



                              RECFiVED
                                ffSl' 22 m 8: 56
                             1.1,E, & K., iG.
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 4 of 21 PageID #: 568


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
                           DIVISION OF BROOKLYN




      RM MEDIA, LTD.                        CASE NO.


      Plaintiff,                            COMPLAINT FOR DAMAGES
                                            AND INJUNCTIVE RELIEF
      V.
                                            DEMAND FOR JURY TRIAL
      MEYER, SUOZZI, ENGLISH
      & KLEIN, P.C.,


      Defendant.



            Plaintiff, RM Media, Ltd., for his Complaint against Meyer, Suozzi,

     English & Klein, P.C., Defendant, alleges as follows:

                                  INTRODUCTION

     1.     RM Media, Ltd. (hereinafter “Plaintiff’), by Plaintiffs attorneys,

     brings this action to challenge the actions of Meyer, Suozzi, English &

     Klein, P.C. (hereinafter “Defendant”), with regard to the unlawful use of a

     copyrighted image (hereinafter “Image”) owned by Plaintiff, and this

     conduct caused Plaintiff damages.
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 5 of 21 PageID #: 569


      2.     For the purposes of this Complaint for Damages, unless otherwise

      indicated, “Defendant” includes all agents, employees, officers, members,

      directors, heirs, successors, assigns, principals, trustees, sureties, subrogates,

      representatives and insurers of Defendant(s) named in this caption.

                             JURISDICTION AND VENUE

      3.    This is a civil action seeking damages and injunctive relief for

      copyright infringement under the Copyright Act of the United States, 17

      U.S.C. § 101, whereby the Defendant violated Plaintiffs exclusive rights as

      copyright owner pursuant to 17 U.S.C. § 106.

      4.    This Court has subject matter jurisdiction over Plaintiffs claims for

      copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

      1338(a).

      5.    This Court has personal jurisdiction over Defendant because

      Defendant is a business entity incorporated in the State of New York

      Defendant’s acts of infringement complained of herein occurred in the State

      of New York, and Defendant has caused injury to Plaintiff in his intellectual

      property within the State of New York.

      6. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Defendant

     resides in this judicial district and a substantial part of the events
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 6 of 21 PageID #: 570


      giving rise to Plaintiffs claim occurred in this judicial district.

      Alternatively, venue is also proper pursuant to 28 U.S.C. § 1400(b) because

      the Defendant committed the acts of infringement and has a regular and

      established place of business in this judicial district.

                                           PARTIES

      7.       Plaintiff is a natural person and is a professional photographer by

      trade.

      8.       Plaintiff is a “copyright owner” who holds “exclusive rights” to the

      “copyrighted work[s]” pursuant to 17 U.S.C. §§ 101 and 106.

      9.       Plaintiff is informed and believes, and thereon alleges, that Defendant

      is a business entity operating in the City of Garden City, in the State of New

      York, and conducted business within the City of Garden City, in the State of

      New York.

      10.      Plaintiff is informed and believes, and thereon alleges, that Defendant

      unlawfully published Plaintiffs copyrighted works without Plaintiffs

     express or implied authority, by the method of a license.

                                FACTUAL ALLEGATIONS

      11.      Plaintiff is informed and believes, and thereon alleges, that at all

     times relevant. Defendant was a business entity residing within the State of

     New York.
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 7 of 21 PageID #: 571


       12.    Plaintiff is a well-loiown professional photographer. He sells or

      licenses photographs to people and companies seeking to make use of the

      photographs for advertisements and pecuniary gain. Plaintiffs livelihood is

      dependent on receiving compensation for the photographs he produces.

       13.    Plaintiff took the original image, see Original Image(s) attached

      hereto as Exhibit A.

      14.     Plaintiff has ownership rights and copyrights to the Image(s).

      15.     Plaintiff has registered the Image(s) with the United States Copyright

      Office under registration number(s) Vau 1-248-878, see Registration

      Certificate(s) attached hereto as Exhibit B.

      16.     Plaintiff did not consent to authorize, permit, or allow in any manner

      the use of the Image by Defendant.

      17.     Plaintiff is informed and believes that Defendant used Plaintiffs

      copyrighted works without his permission and that it published,

      communicated, benefited through, posted, publicized and otherwise held

      out to the public, the original and unique work of Plaintiff without

      Plaintiffs consent or authority.

      18.    Plaintiff is informed and believes that Defendant used the Image on

     Defendant’s website from December 26, 2017 to January 19, 2018, see

     Screenshots of Defendant’s use attached hereto as Exhibit C.
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 8 of 21 PageID #: 572


       19.   Defendant uses the Image to promote the Defendant’s website.

      20.    Plaintiff did not consent to the use of his Image.

                               FIRST CAUSE OF ACTION
                             COPYRIGHT INFRINGEMENT
                             Title 17 of the United States Code

      21.    Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

      22.    Plaintiff did not consent to, authorize, permit, or allow in any manner

      the said use of Plaintiff s unique and original materials and/or work.

      23.    Plaintiff is informed and believes and thereon alleges that said

      Defendant breached Title 17 of the U.S. Code in that it published,

      communicated, benefited through, posted, publicized, and otherwise held

      out to the public for commercial benefit, the original and unique work of

      the Plaintiffs consent or authority and acquired monetary gain and market

      benefit as a result.

      24.    As a result of each and every Defendant’s violations of Title 17 of

      the U.S. Code, Plaintiff is entitled to any actual damages pursuant to 17

      U.S.C. §504(b) or statutory damages in an amount up to $150,000.00 if

      willful or up to $30,000.00 if unintentional pursuant to 17 U.S.C. § 504.

      25.    As a result of the Defendant’s violations of Title 17 of the U.S. code,

     the court in its discretion may allow the recovery of full costs as well as

     reasonable attorney’s fees and costs pursuant to 17 U.S.C §505 from

     Defendant.

                                          6
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 9 of 21 PageID #: 573


                                PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays that judgment be entered against

    Defendant

    •       Awarding statutory damages pursuant to 17 U.S.C. § 504(c) or actual

    damages pursuant to (504)(b).

    •       Awarding costs of litigation and reasonable attorney’s fees, pursuant to

    17 U.S.C. § 505;

    •       Enjoining the Defendant from further infringement of all copyrighted

    works of the Plaintiff pursuant to 17 U.S.C. § 502(a); and

    •       Providing such other and further relief the Court deems just and proper

   under the circumstances.

   Dated:                                     Respectfully submitted,

                                              /s/ Mathew K. Higbee
                                              Mathew K. Higbee, Esq.
                                              (Pro Hac Vice Pending)
                                              HIGBEE & ASSOCIATES
                                              1504 Brookhollow Dr, Ste 112
                                              Santa Ana, CA 92705-5418
                                              (714)617-8350
                                              FAX (714) 597-6729
                                              Attorney for Plaintiff




                                          7
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 10 of 21 PageID #: 574

                             DEMAND FOR JURY TRIAL

             Plaintiff, RM Media, Ltd., hereby demands a trial by jury in the above

     matter.




    Dated:                                   Respectfully submitted.


                                            /s/ Mathew K. Hisbee
                                            Mathew K. Higbee, Esq.
                                            (Pro Hac Vice Pending)
                                            HIGBEE & ASSOCIATES
                                            1504 Brookhollow Dr, Ste 112
                                            Santa Ana, CA 92705-5418
                                            (714) 617-8350
                                            FAX (714) 597-6729
                                            Attorney for Plaintiff
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 11 of 21 PageID #: 575




                       EXHIBIT A

               Original Image
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 12 of 21 PageID #: 576
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 13 of 21 PageID #: 577




                      EXHIBIT B

Copyright Registration
     Certificate
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 14 of 21 PageID #: 578

 Certificate of Registration
                        T'his Ccriillcalv; issiKHi under I'he seal of the Copyrighs
                        Office in ai.:t:t)rdaiK:esviih HlJe s?, lliiited ShUes C0di>,
                        aurtsisi tl'Sit! fcgistratiijn has been made ftir Ihe work
                        iileniified below. 'S’h<? SctfortnaSlon on Ibis ceilificau* lias           Riftoratitoii Nainfwr
                        been tnade a part of tlte Copyright Oflice reeonJs.
                                                                                                   VAu 1-248-878
                                                                                                   EfTicfivc Date »f R«gisfrafi«ii:
      f» 7 e •                                                                                     June 10, 2016

                        United States Register of Copyright,s ami Director


     Title
                           Tifie of Work;           siill'Unagcs* 16-(K>*! 0


     Comptetton/Futiifcmton
                     V'«r of Co«ipte(teii.: 20 i 6
    Author
                                    Atithor;         Nicholas YoimgstM
                        A u 111 or Crea fed;         photograph
                             Domklled in;            lingland

    Copyright Claimant
                    C'opyrlglif Oaimwaf:             Nicholas younpon
                                                     ! 5 Church Road, Uvcr|xK)i, L24 4AV', England




     Rights and Permissions
                                      Name; Nicholas Youngson
                             ................................................................. .
                              Tekphone: 1514255987
                                  Addres.«; 15 Church Road
                                                    Liverpool L24 4AY Imgland

    Certification
                                     Name;          N Yotmgson
                                      Date;         Juno 10,2016


                 Copyright tJffice notes;           Basis for Rcgjstnsfion: UnpuWfshed colIection




                                                                                                                              Page I of
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 15 of 21 PageID #: 579




                      EXHIBIT C

           Screenshots of
           Defendant's Use
          Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 16 of 21 PageID #: 580




        O i 0 n/fraudclaims.com/C'tvjndards-p^cadirig-proof'Ciajms-f^'aud/                  ☆ Uf^   (




 Meyer Suozzi


                                    Standards of Pleading ai
                                                         of
                                                                             Dee26.2017

   KEVIN SCHLOSSER
   ■ P90SfewwlAtMM' ’'
    eaiteaCjtp.M¥lJ5J0
  Has* (5l<) 592.5709
  ".tte{SJ(974M706

        JkwmkiadVCjBd'^-W..




ciaiiiis ot traiw aao
mi^epresqiutiou on beinlf of
         Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 17 of 21 PageID #: 581




        O i CD nyfraudclaims.com                                                                                                                                        ☆.   ^

   LOCATIONS                                                                               « <                   > »
                                                                                           So   Wq Tu We Th      Fr Se

                                                                    Misrepres              Ji   1 2   3    4     S
                                                                                           7    8 S   10   1.1   12 13

             I in     is^                                           Amount t               14   15 16 17   IS Q 20 I
                                                                    JaccuaryS, 2018    '   21   22 23 24   25 26 27
Need to speak to someone?                                                                  28   29 10 31   I     ?   2
      Give us a call.                                               Qr PRINT + SH

      (800) 734-0565                                                                                     6:07pm Friday 19 January 2018
                                                                    Typically, where fc
                                                                    for hraud involve cl
.V/sn^ Suozar',. English & KJein,
                                                                    into the contract. PlaSSf^^^^loallege '. T
               RC.



                                        dcvvXv                      Standards of Pleading and Proof For Various
                                    '\>AAir<cV«ivv
                                                                    Claims of Fraud
                                          o\>\\%;ecCvc5VA vnn       Deceneber 26,201?
                                           Vtv              5
                                                                    QPRI2.T + &mKE
                                                     l-V-wV   CN'

                                                                    My preiious post addressed the different statutes of limitations that ^ply to claims of actual fraud,
                                                                    where intent to defraud is a necessar\^ element, and constructive, fraud, where pro\-ing intent to
                                                                    defraud is not required. Tlie difference is that claims ...




                                                                    Different Statutes of Limitations for Actual and
                                                                    rtnnQtriifitivo Fraud
       Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 18 of 21 PageID #: 582




       O ' ® niS6k.com/blcg/ke-/:r;-scr,!os5e: -i.ut!-;c'5.-s;3ncards-ple5dincj-procf“V.3rbL;r-cin;nvi-frc.ud-'




Meyer Suozzi
OUR FIRM



SERVICES
                                        Kevin Schlosser Authors,
ATTORNEYS
                                                      For Various Uo^

NEWS & EVENTS                  I

CAREERS



LOCATIONS
                                                                                                           Dec 26^ ^17   & t^spt^e Resduticm




           in
  tA            rn             ^    Source; wwvv.nvfraucickuiiis.eom
    Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 19 of 21 PageID #: 583




   c


Me\^rSuozzi                                         Typically, where fraud claims arise ir
                                                    connection with contracts, the elements      December 22, 2017. While the new law
                                                                                                                                                                               Sti




                                                                                                                                                 way for Laura Curran’s Democratic
                                                                                                                                                                                       M
                                                                                                                                                 'Tix'assSsl^ntrTRisIscirfaThlyaTflTFiculf


                                                    of the cause of action for fraud involve     maintains the overall framework of the          Administration to start off the New Year -
OUR FIRM
                                                    claims that misrepresentations of exfeting   existing federal estate, gift and generation­   being handed a broken sy.stera and having
                                                    fact were made to induce a party to enter    skipping ...                                    to handle numerou.s...
SERVICES                                            into the contract. Plaintiffs seeking to
                                                    allege ...

ATTORNEYS

                                                                                                           c\\30l-v
NEWS & EVENTS

                                               Si
                                               1                                                                \TV                          <
CAREERS

                                                    JaniwryT, 2018, Npk3                         Df.cember 26.2017. Bi.ar                        Dkemcer 22,2017, Nev-s
LOCATIONS
                                                    A. Thomas Levin Quoted In                    Kevin Schlosser Authors,                        A. Thomos Levin Quoted In
                                                    The Island Now, "Final Public                "Standards of Pleading and                      The Island Now, "North Hills
                                                    Hearing Date Set For                         Proof For Various Claims of...                  Denies Building Permit
     I in 1                                         Clover...                                                                                    Extension...
                                                                                                 Sou rce: www. nyfraud clai ms.co m
           ...   ......................   ->   ▼
Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 20 of 21 PageID #: 584



                              RcCFf
                                Hsy 22 m 8: 56
                            Mal.E^ & K„ Be.
     Case 2:18-cv-03353-ADS-ARL Document 31-1 Filed 03/25/19 Page 21 of 21 PageID #: 585

                                                                                       $1,632
Higbee & Associates                                                                    US POSTAi
                                                                                       first^class
1504 Brookhollow Drive, Suite 112
Santa Ana, CA 92705                                                                    071Maa98883l
                                                                                       92706
                                                                                       000016388




                                     Meyer, Suozzi, English & Klein, P.C
                                       990 Stewart Avenue, Suite 300
                                           Carden City, NY 11530
